         Case 1:12-cv-00920-EDK Document 230 Filed 03/01/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                       Plaintiffs,
       v.                                                      No. 12-920C
                                                               (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________

                                     JOINT STATUS REPORT

   Pursuant to the Court’s January 8, 2021 Order, plaintiffs and defendant, the United States,

respectfully submit the following status report. Following mediation, the parties reached an

agreement in principle to settle this litigation. The proposed settlement is under active

consideration within the appropriate channels of the Department of Justice. Since our last status

report, the parties have exchanged drafts of a proposed settlement agreement and are in the

process of finalizing the terms of that agreement. Per the Court’s Order, the parties will provide

the Court with further update within 30 days of this report.



                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

s/ W. Michael Hamilton_
W. MICHAEL HAMILTON, Esq.                     ROBERT E. KIRSCHMAN, JR.
        Case 1:12-cv-00920-EDK Document 230 Filed 03/01/21 Page 2 of 2



PROVOST UMPHREY LAW FIRM              Director
4205 Hillsboro Pike, Suite 303
Nashville, Tennessee 37215            s/ Reginald T. Blades, Jr.
Tel: 615-297-1932                     REGINALD T. BLADES, JR.
Fax: 615-297-1986                     Assistant Director
Email: mhamilton@provostumphrey.com
                                      s/ P. Davis Oliver
Counsel of Record for                 P. DAVIS OLIVER
Plaintiffs.                           Senior Trial Counsel
                                      Commercial Litigation Branch
                                      Civil Division
                                      Department of Justice
                                      P.O. Box 480
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 353-0516
                                      Fax: (202) 514-8624



                                      Attorneys for Defendant


March 1, 2021
